IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MATTHEW TRAVIS HOUSTON,                                   No. 84418
                                      Appellant,
                                 vs.
                      MANDALAY BAY CORP, D/B/A
                                                                                       FILED
                      MANDALAY BAY RESORT AND                                          MAR 3 0 2022
                      CASINO,                                                        ELIZABETH A. BROWN
                                      Res • ondent.                               CLERK OF SUPREME COURT
                                                                                  BY
                                                                                        DEPUPi
                                                                                             ttRII
                                            ORDER DISMISSING APPEAL

                                  This is a pro se appeal. Eighth Judicial District Court, Clark
                      County; David M. Jones, Judge.
                                  Review of the notices of appeal and documents before this court
                      reveals a jurisdictional defect. The notices of appeal appear to challenge (1)
                      a motion to intervene filed in the district court on March 2, 2022, and (2) a
                      February 28, 2022, district court order denying a motion to amend
                      complaint and a motion to dismiss counsel and appoint standby counsel.
                      This court "may only consider appeals authorized by statute or court rule."
                      Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851
                      (2013). No statute or court rule authorizes an appeal from a motion to
                      intervene or the challenged district court order. Accordingly, this court
                      lacks jurisdiction and
                                  ORDERS this appeal DISMISSED.




                                                                         , J.
                                               Silver


                                                  J.                                            J.
SUPREME COURT         Cadish                                     Pickering
        OF
     NEVADA


10) 1947A    c500).
                                                                                                _ocr 358
                     cc:   Hon. David M. Jones, District Judge
                           Matthew Travis Houston
                           Clark McCourt, LLC
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    4Mta.
                                                        2